—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 24, 2000, which denied their motion to vacate an order of the same court, dated April 21, 1999, granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), upon their default in opposing the motion.
Ordered that the order is affirmed, with costs.
To vacate an order entered on default, a plaintiff must demonstrate both a reasonable excuse for the default and the existence of a meritorious cause of action (see, CPLR 5015 [a] [1]; Waaland v Weiss, 228 AD2d 435). The plaintiffs did not demonstrate either. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.